Case 19-04789-JJG-7      Doc 46 Filed 01/30/20 EOD 01/30/20 15:44:22      Pg 1 of 5
                        SO ORDERED: January 30, 2020.




                        ______________________________
                        Jeffrey J. Graham
                        United States Bankruptcy Judge




                      UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

IN RE:                                )
                                      )
BRANDON BOWMAN and                    )      Case No. 19-04789-JJG-7
TIFFANY BOWMAN,                       )
                                      )
             Debtors.                 )

     ORDER ON UNITED STATES TRUSTEE’S MOTION TO EXAMINE
      DEBTORS’ TRANSACTIONS WITH ATTORNEY PURSUANT TO
      FED. R. BANKR. P. 2017 AND FOR DISGORGEMENT OF FEES
                   PURSUANT TO 11 U.S.C. § 329

      This matter raises the question of what services may be unbundled by

attorneys representing debtors in chapter 7 cases. For the reasons stated below, the

Court finds that attorneys cannot unbundle or exclude representation for “heavily

litigated matters.”

                                 BACKGROUND

      Debtors Brandon and Tiffany Bowman engaged Attorney Oliver Younge of

Deighan Law LLC, a/k/a UpRight Law, a/k/a Chern Law (the “Firm”), to represent

them in their bankruptcy proceeding. The Firm, both in its engagement letter with
    Case 19-04789-JJG-7       Doc 46     Filed 01/30/20    EOD 01/30/20 15:44:22   Pg 2 of 5




Debtors and in its Disclosure of Compensation of Attorney for Debtor(s), excluded

representation for “any dischargeability action, adversary proceeding, or heavily

litigated matters…” Debtors paid the Firm $1,500.00 for its legal services in

connection with the bankruptcy case.

          The Firm filed the case but the United States Trustee (“UST”) noted several

issues with how Debtors’ means test was calculated. Although Debtors and the Firm

provided some information to the UST, the UST believed that Debtors had

disposable monthly income creating a presumption of abuse under 11 U.S.C. §

707(b). The UST then moved to dismiss Debtors’ case based upon this presumption

(the “Motion to Dismiss”).

          The UST followed up its Motion to Dismiss with certain discovery requests as

well as a deposition. It was at this time that the relationship among Debtors and

the Firm began to deteriorate. It is unclear whether the Firm declined to represent

Debtors due to the matter being “heavily litigated” or if the Firm requested

additional compensation and Debtors declined. Regardless, Debtors attended the

hearing on the Motion to Dismiss without counsel. The Court continued that

hearing as it felt that Debtors deserved the benefit of counsel at such a hearing. 1

          Based upon the failure of the Firm to appear at the Motion to Dismiss

hearing and statements by Debtors, the UST filed the United States Trustee’s

Motion to Examine Debtors’ Transactions With Attorney Pursuant to Fed. R. Bankr.

P. 2017 and for Disgorgement of Fees Pursuant to 11 U.S.C. § 329 (the “Motion to



1   The Motion to Dismiss remains pending while Debtors obtain new counsel.

                                                  2
Case 19-04789-JJG-7      Doc 46    Filed 01/30/20   EOD 01/30/20 15:44:22     Pg 3 of 5




Examine”). The Motion to Examine sought to disgorge the fees paid by Debtors to

the Firm for two reasons: (1) the Firm improperly unbundled “heavily litigated

matters” from the scope of representation; and (2) that the services provided by the

Firm were deficient such as the Firm’s compensation was unjustified. The Firm

filed a response to the Motion to Examine and ultimately refunded not only the

compensation paid by Debtors to the Firm but also the filing fee. The Court

conducted a hearing on the Motion to Examine and response thereto, and at the

hearing the UST conceded that its requests for disgorgement were mooted by the

Firm’s refund of the compensation and filing fee. However, the UST asked the

Court to determine whether the Firm, or any bankruptcy attorney, could unbundle

“heavily litigated matters” from its representation of debtors.

                           ANALYSIS AND DISCUSSION

      When debtors file for relief under the Bankruptcy Code, they seek a fresh

start. See In re Roth, 594 B.R. 672, 677 (Bankr. S.D. Ind. 2018) (citing Lamar,

Archer & Cofrin, LLP v. Appling, __ U.S. __, 138 S.Ct. 1752 (2018)). More

specifically, debtors seek to “reorder their affairs, make peace with their creditors,

and enjoy ‘a new opportunity in life and clear field for future efforts, unhampered by

the pressure and discouragement of pre-existing debt.’” In re Collmar, 417 B.R. 920,

923 (Bankr. N.D. Ind. 2009) (citing Grogan v. Garner, 498 U.S. 279, 286 (U.S.

1991)). When debtors hire bankruptcy counsel, it becomes counsel’s “obligation to

help their client achieve this goal and requires counsel to assist them through the




                                           3
Case 19-04789-JJG-7      Doc 46   Filed 01/30/20   EOD 01/30/20 15:44:22        Pg 4 of 5




entire journey through the bankruptcy process, not just at selected steps along the

way.” In re Collmar, 417 B.R. at 923.

      The Firm’s engagement letter and disclosure of compensation excluded

certain steps from Debtors’ journey. The exclusion of certain services in

representing a client is not, in and of itself, improper. Indiana Rule of Professional

Conduct 1.2(c) provides that counsel “may limit the scope and objective of the

representation if the limitation is reasonable under the circumstances and the client

gives informed consent.” It is not uncommon, at least in this District, for debtors’

counsel to exclude adversary proceedings from the scope of their services.

Assuming that the Firm’s clients are made aware of what that exclusion means and

consent to the same, the Court has no issue with unbundling adversary proceedings.

      More troubling is the Firm’s attempt to unbundle matters consisting of

“heavily litigated” or “heavily contested” matters. What, exactly, are “heavily

litigated matters?” When does a matter transform from a “regularly litigated

matter” to a “heavily litigated matter?” Who decides if a matter is heavily litigated?

The Court, frankly, has no idea what the phrase “heavily litigated matter” means.

So how in the world would debtors have any idea what the phrase “heavily litigated

matter” means and be able to consent to its unbundling?

      The ambiguity of the phrase “heavily litigated matter” makes it impossible

for debtors seeking bankruptcy relief to give informed consent to excluding such

matters from counsel’s services. Attempting to include such a limitation in a

lawyer’s services to a debtor violates Ind. R. Prof. Conduct 1.2(c). But such



                                           4
Case 19-04789-JJG-7     Doc 46    Filed 01/30/20   EOD 01/30/20 15:44:22     Pg 5 of 5




unbundling also is unreasonable. To allow such an exclusion could potentially

deprive debtors of their counsel’s services when such services are most needed. The

fact that the Firm may have been excused from representing Debtors at the Motion

to Dismiss highlights the danger of allowing lawyers from unbundling “heavily

litigated matters” from their services. Allowing an attorney to walk away when the

going gets tough is a representation step that cannot be skipped.

                                   CONCLUSION

      Because the Firm refunded all amounts paid by Debtors, the Court DENIES

AS MOOT the Motion to Examine to the extent it seeks disgorgement. The Court

shares the UST’s concern about unbundling “heavily litigated matters” from the

Firm’s services for Debtors and any other clients the Firm may have in the

Southern District of Indiana. The Court GRANTS the Motion to Examine in that

respect and finds that unbundling “heavily contested matters” violates Ind. R. Prof.

Conduct 1.2(c).

      The Court further ORDERS the Firm to amend its engagement letters and

Disclosure of Compensation of Attorney for Debtor(s) to remove “heavily litigated

matters” or similar language from its excluded services. The Firm is ORDERED to

submit revised language concerning exclusion of services for the Court’s review

within thirty (30) days of the date of this Order. The Firm is also ORDERED to

work with the UST to remove “heavily litigated matters” from excluded services

from all clients with cases pending in the Southern District of Indiana.

                                        ###



                                          5
